— Judgment unanimously modified by increasing the amount of the award to $30,000, and, as modified, affirmed, with costs to plaintiff. Memorandum: Following defendants’ default in this personal injury action, damages were assessed by the court without a jury in the amount of $8,000. In view of the uncontested proof of medical expenses, lost earnings, pain and suffering and permanent disability the award is increased to $30,000 (CPLR 5522). (Appeal from judgment of Supreme Court, Onondaga County, Aronson, J. — negligence.) Present — Doerr, J. P., Boomer, Green, O’Donnell and Schnepp, JJ.